NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GUSTAVO VALADEZ MARTINEZ,                       No.    19-72631

                Petitioner,                     Agency No. A206-538-990

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 13, 2021**
                               San Francisco, California

Before: McKEOWN, FORREST, and BUMATAY, Circuit Judges.
Concurrence by Judge BUMATAY

      Gustavo Valadez Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from

the Immigration Judge’s (“IJ”) decision denying his application for cancellation of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal under 8 U.S.C. § 1229b(b)(1). Because we lack jurisdiction over Valadez

Martinez’s petition, we dismiss it.

      Valadez Martinez argues that the IJ and BIA erred in determining that he did

not establish that his removal would result in exceptional and extremely unusual

hardship to his qualifying relatives because they failed to properly apply the legal

standard to the undisputed facts. See 8 U.S.C. § 1229b(b)(1)(D). But as we have

held, “we lack jurisdiction to review the IJ’s subjective, discretionary

determination that [a petitioner] did not demonstrate ‘exceptional and extremely

unusual hardship’ under 8 U.S.C. § 1229b(b)(1)(D).” Martinez-Rosas v. Gonzales,

424 F.3d 926, 930 (9th Cir. 2005); see also 8 U.S.C. § 1252(a)(2)(B)(i)

(“Notwithstanding any other provision of law[,] . . . no court shall have jurisdiction

to review . . . any judgment regarding the granting of relief under section . . .

1229b, [the cancellation of removal provision].”).

      Nonetheless, Valadez Martinez argues that the Supreme Court’s recent

decision in Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062 (2020), establishes that his

challenge falls within the exception to this jurisdictional bar set out in 8 U.S.C. §

1252(a)(2)(D), which provides that the limitation on judicial review in 8 U.S.C. §

1252(a)(2)(B)(i) “shall [not] be construed as precluding review of constitutional

claims or questions of law.” 8 U.S.C. § 1252(a)(2)(D). Specifically, Valadez

Martinez argues that Guerrero-Lasprilla’s conclusion that the phrase “questions of


                                           2
law” in § 1252(a)(2)(D) includes “the application of a legal standard to undisputed

or established facts,” 140 S. Ct. at 1067, provides for judicial review of whether

the BIA correctly applied the “exceptional and extremely unusual hardship”

standard to the facts of his case.

      Not so. Long before the Court concluded in Guerrero-Lasprilla that the

phrase “questions of law” in § 1252(a)(2)(D) includes “the application of a legal

standard to undisputed or established facts,” id., we concluded the same. See

Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007). Accordingly, the

principle announced by the Supreme Court in Guerrero-Lasprilla has long

coexisted with our jurisprudence under § 1252, including our holding that the

hardship determination is a subjective, discretionary determination that we lack

jurisdiction to review. Thus, though we concluded nearly 15 years ago that we

possess jurisdiction under § 1252(a)(2)(D) to review questions involving the

application of statutes or regulations to undisputed facts, neither Ramadan’s

holding, nor by extension the Court’s holding in Guerrero-Lasprilla, “infringe[s]

upon the rule that discretionary determinations are beyond our review.” De

Mercado v. Mukasey, 566 F.3d 810, 815 n.3 (9th Cir. 2009).




                                          3
      Because we lack jurisdiction to review the agency’s determination that

Valadez Martinez failed to establish that his removal would result in exceptional

and extremely unusual hardship to his qualifying relatives, we dismiss his petition

for review.

      PETITION DISMISSED.




                                         4
Valadez Martinez v. Garland, No. 19-72631
                                                                        FILED
BUMATAY, Circuit Judge, concurring:                                      AUG 17 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS

      As a matter of text, structure, and history, the “exceptional and extremely

unusual hardship” determination under 8 U.S.C. § 1229b(b)(1)(D) appears to be a

mixed question of law and fact. See Trejo v. Garland, 3 F.4th 760, 766–74 (5th Cir.

2021); Singh v. Rosen, 984 F.3d 1142, 1150–54 (6th Cir. 2021). Under recent

Supreme Court precedent, we retain jurisdiction over such questions. See Guerrero-

Lasprilla v. Barr, 140 S. Ct. 1062 (2020).

      I still concur with the court’s decision to dismiss this petition for lack of

jurisdiction, however, because binding precedent dictates that we treat the hardship

determination as a discretionary question. See Romero-Torres v. Ashcroft, 327 F.3d

887, 892 (9th Cir. 2003). We are accordingly precluded from reviewing petitioner’s

claim. See 8 U.S.C. § 1252(a)(2)(B).